                                      Case 2:20-cr-00216-TLN Document 22 Filed 01/25/21 Page 1 of 2



                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone: 415-782-6000
                              Facsimile:    415-782-6011
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              Attorney for Defendant
                            6 KENNETH WINTON
                            7
                            8                                      IN THE UNITED STATES DISTRICT COURT
                            9                                          EASTERN DISTRICT OF CALIFORNIA
                           10
                           11
                           12
                                UNITED STATES OF AMERICA,                                No. 2:20-cr-00216-TLN
                           13
GASNER CRIMINAL LAW




                                                     Plaintiff,
 San Francisco, CA 94102
  Law Chambers Building




                           14                                                            STIPULATION TO CONTINUE
    345 Franklin Street




                                           v.                                            SENTENCING FROM FEBRUARY 18,
                           15
                                                                                         2021 TO MAY 20, 2021; AND ORDER
                           16
                                KENNETH WINTON,
                           17
                                                    Defendant.
                           18
                           19
                                          THE PARTIES STIPULATE AS FOLLOWS:
                           20
                           21             Sentencing in this case, set for Thursday, February 18, 2021 at 9:30 a.m. may be continued

                           22 to Thursday, May 20, 2021 at 9:30 a.m. to accommodate both parties’ needs for further case
                           23 investigation related to mitigation information relevant to sentencing.
                           24
                                          The parties also jointly stipulate and request that the schedule for preparation of the
                           25
                                presentence report be continued accordingly.
                           26
                           27
                           28
                                                                                     1
                                Stipulation/and Order Allowing Continuance
                                No. 2:20-cr-00216-TLN
                                      Case 2:20-cr-00216-TLN Document 22 Filed 01/25/21 Page 2 of 2



                            1             SO STIPULATED AND AGREED:
                            2
                            3
                                DATED: January 22, 2021                                    __/S/_Adam   G. Gasner____________
                            4                                                              Adam G. Gasner, Esq.
                                                                                           Attorney for Defendant
                            5
                                                                                           KENNETH WINTON
                            6
                            7
                                DATED: January 22, 2021                                    __/S/  Christopher Hales___________
                            8
                                                                                           Christopher Hales, Esq.
                            9                                                              Attorney for Plaintiff
                                                                                           UNITED STATES OF AMERICA
                           10
                           11
                                                                             ORDER
                           12
                                          IT IS HEREBY ORDERED that sentencing, set for Thursday, February 18, 2021 at 9:30
                           13
GASNER CRIMINAL LAW




                                a.m., shall be continued to Thursday, May 20, 2021 at 9:30 a.m. and the schedule for preparation of
 San Francisco, CA 94102
  Law Chambers Building




                           14
    345 Franklin Street




                           15 the presentence report shall be continued accordingly.
                           16
                           17             DATED: January 25, 2021
                                                                                            Troy L. Nunley
                           18                                                               United States District Judge
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                 2
                                Stipulation/and Order Allowing Continuance
                                No. 2:20-cr-00216-TLN
